Exhibit 10.17.11

FIRST AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), made and entered into this 24th day of May, 2010, to be effective
as of May 31, 2010, by and between OLD DOMINION FREIGHT LINE, INC. (the
“Company”), a corporation organized and existing under the laws of the State of
Virginia and having its principal office at Thomasville, North Carolina, and
John R. Congdon (the “Executive”), an individual residing at Richmond, Virginia.

R E C I T A L S:

The Company and the Executive entered into an Amended and Restated Employment
Agreement, effective June 1, 2008. The term of the Amended and Restated
Employment Agreement expires May 31, 2010, and the parties desire to extend its
term to May 31, 2012.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in the Amended and Restated Employment Agreement and of other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Executive agree as follows:

1. Clause (i) of Section 5.1 of the Amended and Restated Employment Agreement is
hereby amended to change “May 31, 2010” to “May 31, 2012”.

2. This Amendment may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

3. Except as otherwise provided in this Amendment, the terms and provisions of
the Amended and Restated Employment Agreement shall continue in effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

EXECUTIVE

/s/ John R. Congdon

John R. Congdon

OLD DOMINION FREIGHT LINE, INC.

Attest:

          /s/ Joel B. McCarty, Jr.   By:  
/s/ David S. Congdon
       
 
Secretary/Assistant Secretary      
Name: David S. Congdon
Title: President and CEO

